MEMORANDUM **
Petitioner Farokh Davarpanah petitions for review of the August 22, 2002 order of the Board of Immigration Appeals (“BIA”) denying his combined motion to reconsider its prior decision or to reopen his deportation proceedings and remand for an evidentiary hearing. Davarpanah’s asylum application and the petition for review extend to his children, Arvis, Arvid and Far-dis Davarpanah. The BIA denied the motion to reconsider as untimely and rejected the motion to reopen on its merits. On petition for review, Davarpanah raised various issues but did not specifically challenge the timeliness and merits rulings. Davarpanah waived the issues raised before the BIA but abandoned in his opening brief, see Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996), and failed to exhaust the issues raised for the first time on appeal, see Agyeman v. INS, 296 F.3d 871, 877 (9th Cir.2002); Ochave v. INS, 254 F.3d 859, 867 (9th Cir.2001). Davarpanah’s other arguments are equally without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.